DETAILED ACTION
This office action is in response to the amendments filed on 06/08/2021.
Claims 1-3, 5-17, 35, 37, and 39-41 are pending of which claims 1, 9 and 35 are independent claims of which claims 4, 18-34, 36 and 38 are canceled.
The present application is being examined under the AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 8-9, 11-12, 14-15, 17, 35, 37, and 40 are rejected under 35 U.S.C. 102(a) (2) as being  anticipated  by  US. Pub. 20190229878 to Takeda (hereinafter “Takeda”).


Regarding claim 1: Takeda discloses an  information reporting method applied to a terminal, comprising: determining physical downlink control channel (PDCCH) blind decoding capability information of the terminal (Takeda, see paragraph [0139], the user terminal reports the number of times of blind decoding that it can perform to the radio base station, and the radio base station controls allocation of PDCCH and sPDCCH based on the user capability information; wherein the PDCCH blind decoding capability information indicates a maximum processing capability of the terminal to perform blind decoding on the PDCCH per slot (Takeda, see paragraph [0139], the number of times a decoding is allowed in the user terminal, for example, the upper limit value for each subframe and/or sTTI  is predetermined), the maximum processing capability of the terminal to perform blind decoding on the PDCCH per slot decreases with the increasing of subcarrier spacing (SCS) of a system which the terminal is communicating with (Takeda, see paragraph [0139], a user capability information may relate to the number of times blind decoding is performed per user terminal or TTI or sTTI, which the user terminal uses when communicating, and see paragraph[0145], FIGS. 11A, 11C and 11D, one subframe contains four TTIs, and FIGS. 11B, 11D and 11E show cases where one subframe contains two TTIs, and as shown in FIG. 11A, the number of times to decode each sPDCCH can be configured smaller than the number of times to decode PDCCH. Alternatively, as shown in FIG. 11B, the number of times to decode each sPDCCH and the number of times to decode PDCCH may be configured equal, and sPDCCH carriers short TTI as a result of SCS); and reporting the PDCCH blind decoding capability information to a network device (Takeda, see paragraph [0144], FIG. 11, for configuring the number of times of blind decoding of PDCCH and sPDCCH,  for example, FIG. 11 assumes a case where the maximum number of times to decode PDCCH and sPDCCH (user terminal capability) in UE-specific search spaces in each subframe is 48 times, and the radio base station adjusts the configurations of PDCCH and sPDCCH so that the total number of times to decode PDCCH and sPDCCH in UE-specific search spaces in each subframe does not exceed 48).  

Regarding claim 3: Takeda discloses the method according to claim 1, wherein the PDCCH blind decoding capability information further indicates a maximum number of blind decoding that the terminal is capable within the first unit time (Takeda, see paragraph [0139], a user capability information may relate to the number of times blind decoding is performed per unit time interval, i.e., per  TTI or sTTI, which the user terminal uses when communicating).  

Regarding claim 5: Takeda discloses the method according to claim 1, wherein the PDCCH blind decoding capability information further indicates a maximum processing capability of the terminal to perform blind decoding on the PDCCH (Takeda, see paragraph [0144], FIG. 11, a case where the maximum number of times to decode PDCCH and sPDCCH (user terminal capability) in UE-specific search spaces in each subframe is 48 times, and the radio base station adjusts the configurations of PDCCH and sPDCCH so that the total number of times to decode PDCCH and sPDCCH in UE-specific search spaces in each subframe does not exceed 48) within a second unit time; the first unit time is greater than the second unit time (Takeda, see paragraph [0139], a user capability information may relate to the number of times blind decoding is performed per user terminal or TTI or sTTI, which the user terminal uses when communicating, where the first and second time interval depends on whether the time interval is TTI or sTTI, and TTI>sTTI)

Regarding claim 6: Takeda discloses the method according to claim 5, wherein the second unit time comprises at least one of: at least one mini-slot, and at least one OFDM symbol (Takeda, see paragraph[0052], FIG. 4, configuring up to seven shortened TTIs (sTTIs) in one subframe where an sPDCCH is configured in each sTTI); the PDCCH blind decoding capability information further indicates a maximum number of blind decoding that the terminal is capable within the second unit time (Takeda, see paragraph [0078], a user terminal may be configured to perform a blind decoding of the sPDCCH or PDCCH in each subframe, or only in predetermined subframes that are defined in advance; in TDD (frame structure type 2), the sPDCCH receiving process may be performed also in special subframes, which include downlink symbols, a guard period and uplink symbols in the same subframe).  

Regarding claim 8: Takeda discloses the method according to claim 7, wherein the time interval comprises at least one of: the number of orthogonal frequency division multiplexing (OFDMs) symbols, the number of mini-slots, the number of slots, and the number of subframes (Takeda, see paragraph [0037], a communication may be performed using shortened TTIs, which are TTIs shorter than 1 ms (see FIG. 2). FIG. 2 shows a cell (CC #1) using normal TTIs (1 ms) and a cell (CC #2) using shortened TTIs, and  when shortened TTIs are used, it may be possible to change the subcarrier spacing (for example, expand the subcarrier spacing) from that of subcarriers with normal TTIs).  

Regarding claim 9: Takeda discloses an  information determining method applied to a network device, comprising: receiving PDCCH blind decoding capability information reported by a terminal(Takeda, see paragraph [0139], the user terminal reports, its capability information as to the number of times of blind decoding is performed, to the radio base station, and the radio base station controls allocation of PDCCH and sPDCCH based on this user capability information that is  preconfigured values); wherein the PDCCH blind decoding capability information indicates a maximum processing capability of the terminal to perform blind decoding on the PDCCH per slot (Takeda, see paragraph [0139], the number of times of a decoding is allowed in the user terminal, for example, the upper limit value for each subframe and/or sTTI, the number of times in each subframe and/or each sTTI, etc. is predetermined, the maximum processing capability of the terminal to perform blind decoding on the PDCCH per slot decreases with the increasing of subcarrier spacing (SCS) of a system which the terminal is communicating with  (Takeda, see paragraph [0139], a user capability information may relate to the number of times blind decoding is performed per user terminal or TTI or sTTI, which the user terminal uses when communicating and see paragraph[0145], FIGS. 11A, 11C and 11D, one subframe contains four TTIs, and FIGS. 11B, 11D and 11E show cases where one subframe contains two TTIs, and as shown in FIG. 11A, the number of times to decode each sPDCCH can be configured smaller than the number of times to decode PDCCH. Alternatively, as shown in FIG. 11B, the number of times to decode each sPDCCH and the number of times to decode PDCCH may be configured equal, and sPDCCH carriers short TTI as a result of SCS); and determining configuration information of the terminal according to the PDCCH blind decoding capability information reported by the terminal (Takeda, see paragraph [0144], FIG. 11, for configuring the number of times of blind decoding of PDCCH and sPDCCH,  FIG. 11 assumes a case where the maximum number of times to decode PDCCH and sPDCCH (user terminal capability) in UE-specific search spaces in each subframe is 48 times, and the radio base station adjusts the configurations of PDCCH and sPDCCH so that the total number of times to decode PDCCH and sPDCCH in UE-specific search spaces in each subframe does not exceed 48); wherein the configuration information is used to instruct the terminal to perform blind decoding on the PDCCH (Takeda, see paragraph [0144], the configurations of PDCCH and sPDCCH so that the total number of times to decode PDCCH and sPDCCH in UE-specific search spaces in each subframe does not exceed 48.  

Regarding claim 11: Takeda discloses the method according to claim 9, further comprising: sending control information to the terminal on PDCCH candidates on which blind decoding is to be performed by the terminal (Takeda, see paragraph [0139], the user terminal reports the number of times of blind decoding that it can perform to the radio base station, and the radio base station controls allocation of PDCCH and sPDCCH based on the user capability information for blind decoding).  

Regarding claim 12: Takeda discloses the method according to claim 9, wherein the PDCCH blind decoding capability information further indicates a maximum number of blind decoding that the terminal is capable within the first unit time(Takeda, see paragraph [0139], the number of times a decoding is allowed in the user terminal, for example, the upper limit value for each subframe and/or sTTI  is predetermined, and the first unit time may be sTTI).  

Regarding claim 14: Takeda discloses the method according to claim 9, wherein the PDCCH blind decoding capability information further indicates a maximum processing capability of the terminal to perform blind decoding on the PDCCH within a second unit time; the first unit time is greater than the second unit time(Takeda, see paragraph [0139], a user capability information may relate to the number of times blind decoding is performed per user terminal or TTI or sTTI, which the user terminal uses when communicating, where the first and second time interval depends on whether the time interval is TTI or sTTI, and TTI>sTTI)

Regarding claim 15: Takeda discloses the method according to claim 14, wherein the second unit time comprises at least one of: at least one mini-slot, and at least one OFDM symbol(Takeda, see paragraph[0052], FIG. 4, configuring up to seven shortened TTIs (sTTIs) in one subframe where an sPDCCH is configured in each sTTI).; the PDCCH blind decoding capability information further indicates a maximum number of blind decoding that the terminal is capable within the second unit Takeda, see paragraph [0078], a user terminal may be configured to perform a blind decoding of the sPDCCH or PDCCH in each subframe, or only in predetermined subframes that are defined in advance; in TDD (frame structure type 2), the sPDCCH receiving process may be performed also in special subframes, which include downlink symbols, a guard period and uplink symbols in the same subframe).  

Regarding claim 17: Takeda discloses the method according to claim 16, wherein the time interval comprises at least one of: the number of OFDM symbols, the number of mini-slots, the number of slots, and the number of subframes(Takeda, see paragraph [0037], a communication may be performed using shortened TTIs, which are TTIs shorter than 1 ms (see FIG. 2). FIG. 2 shows a cell (CC #1) using normal TTIs (1 ms) and a cell (CC #2) using shortened TTIs, and  when shortened TTIs are used, it may be possible to change the subcarrier spacing (for example, expand the subcarrier spacing) from that of subcarriers with normal TTIs).  
  
Regarding claim 35: Takeda discloses a terminal, comprising a processor, a storage, and a program stored on the storage and capable of running on the processor, wherein the processor implements, when executing the program, the steps of: determining physical downlink control channel (PDCCH) blind decoding capability information of the terminal(Takeda, see paragraph [0139], the user terminal reports, its capability information as to the number of times of blind decoding is performed, to the radio base station, and the radio base station controls allocation of PDCCH and sPDCCH based on this user capability information that is  preconfigured values); wherein the PDCCH blind decoding capability information indicates a maximum processing capability of the terminal to perform blind decoding on the PDCCH per slot (Takeda, see paragraph [0139], the number of times of a decoding is allowed in the user terminal, for example, the upper limit value for each subframe and/or sTTI, the number of times in each subframe and/or each sTTI, etc. is predetermined, the maximum processing capability of the terminal to perform blind decoding on the PDCCH per slot decreases with the increasing of subcarrier spacing (SCS) of a system in which the terminal is located (Takeda, see paragraph [0139], a user capability information may relate to the number of times blind decoding is performed per user terminal or TTI or sTTI, which the user terminal uses when communicating and see paragraph [0145], FIGS. 11A, 11C and 11D, one subframe contains four TTIs, and FIGS. 11B, 11D and 11E show cases where one subframe contains two TTIs, and as shown in FIG. 11A, the number of times to decode each sPDCCH can be configured smaller than the number of times to decode PDCCH. Alternatively, as shown in FIG. 11B, the number of times to decode each sPDCCH and the number of times to decode PDCCH may be configured equal, and sPDCCH carriers short TTI as a result of SCS ); and reporting the PDCCH blind decoding capability information to a network device(Takeda, see paragraph [0144], FIG. 11, for configuring the number of times of blind decoding of PDCCH and sPDCCH,  FIG. 11 assumes a case where the maximum number of times to decode PDCCH and sPDCCH (user terminal capability) in UE-specific search spaces in each subframe is 48 times, and the radio base station adjusts the configurations of PDCCH and sPDCCH so that the total number of times to decode PDCCH and sPDCCH in UE-specific search spaces in each subframe does not exceed 48).  
 
Regarding claim 37: Takeda discloses a network device, comprising a processor, a storage, and a program stored on the storage and capable of running on the processor, wherein the processor implements, when executing the program, the steps of the information determining method according to claim 9(Takeda, see paragraph [0144], FIG. 11, for configuring the number of times of blind decoding of PDCCH and sPDCCH is performing where and the radio base station adjusts the configurations of PDCCH and sPDCCH so that the total number of times to decode PDCCH and sPDCCH in UE-specific search spaces in each subframe does not exceed 48).  .  
.  
Regarding claim 40: Takeda discloses the terminal according to claim 35, wherein the PDCCH blind decoding capability information further indicates a maximum processing capability of the terminal to perform blind decoding on the PDCCH within a second unit time; the first unit time is greater than the second unit time(Takeda, see paragraph [0139], a user capability information may relate to the number of times blind decoding is performed per user terminal or TTI or sTTI, which the user terminal uses when communicating, where the first and second time interval depends on whether the time interval is TTI or sTTI, and TTI>sTTI)



Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claims 2, 10 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over 20190229878 to Takeda (hereinafter “Takeda”) in view of US. Pub. 20170374569 to Lee  (hereinafter “Lee”).


Regarding claim 2: Takeda discloses the method according to claim 1, wherein, after the reporting the PDCCH blind decoding capability information to the network device (Takeda, see paragraph [0139], a user capability information may relate to the number of times blind decoding is performed per user terminal or TTI or sTTI, which the user terminal uses when communicating). 

However, Takeda does not explicitly teach the method further comprises: receiving configuration information sent by the network device; wherein the configuration Lee, see paragraph [0065], a search space associated with different aggregation levels (ALs) for various users, A UE may search aggregation levels 1, 2, 4, and 8 in the UE-specific search space and aggregation levels 4 and 8 in the common search space, and at each aggregation level, the UE may perform blind decoding for  different DCI lengths on the specified number of PDCCH candidates).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Takeda’s system/method because it would allow a UE with PDCCH candidates to monitor improve the performance of control signaling.  Such combination would have been  (Lee; [0044]; [0075]).

Regarding claim 10: Takeda discloses the method according to claim 9, wherein, after the determining the configuration information of the terminal according to the PDCCH blind decoding capability information reported by the terminal(Takeda, see paragraph [0139], the user terminal reports, its capability information as to the number of times of blind decoding is performed, to the radio base station, and the radio base station controls allocation of PDCCH and sPDCCH based on this user capability information that is  preconfigured values), the method further comprises: sending the configuration information to the terminal(Takeda, see paragraph [0139], the user terminal reports the number of times of blind decoding that it can perform to the radio base station, and the radio base station controls allocation of PDCCH and sPDCCH based on the user capability information).
 
However, Takeda does not explicitly teach wherein the configuration information is used to instruct the terminal to perform PDCCH blind decoding, and the configuration information comprises at least one of: time resource information of PDCCH blind decoding, frequency domain resource information, DCI format information, PDCCH candidate number information, [[and]] or PDCCH aggregation level information. However, Lee in the same or similar field of endeavor teaches wherein the configuration information is used to instruct the terminal to perform PDCCH blind decoding, and the Lee, see paragraph [0065], a search space associated with different aggregation levels (ALs) for various users, A UE may search aggregation levels 1, 2, 4, and 8 in the UE-specific search space and aggregation levels 4 and 8 in the common search space, and at each aggregation level, the UE may perform blind decoding for  different DCI lengths on the specified number of PDCCH candidates). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Takeda’s system/method because it would allow a UE with PDCCH candidates to monitor improve the performance of control signaling.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduced latency due to efficient resource budget allocation (Lee; [0044]; [0075]).  

Regarding claim 38. (Previously Presented) The terminal according to claim 35, wherein the steps implemented by the processor when executing the program further comprise: receiving configuration information sent by the network device(Takeda, see paragraph [0139], the user terminal reports the number of times of blind decoding that it can perform to the radio base station, and the radio base station controls allocation of PDCCH and sPDCCH based on the user capability information);

Lee, see paragraph [0065], a search space associated with different aggregation levels (ALs) for various users, A UE may search aggregation levels 1, 2, 4, and 8 in the UE-specific search space and aggregation levels 4 and 8 in the common search space, and at each aggregation level, the UE may perform blind decoding for  different DCI lengths on the specified number of PDCCH candidates). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Takeda’s system/method because it would allow a UE with PDCCH candidates to monitor improve the performance of control signaling.  Such combination would have been obvious to combine as both references are from analogous art where a motivation  (Lee; [0044]; [0075]).  

Regarding claim 39. (New) The terminal according to claim 35, wherein the steps implemented by the processor when executing the program further comprise: receiving configuration information sent by the network device (Takeda, see paragraph [0139], the user terminal reports the number of times of blind decoding that it can perform to the radio base station, and the radio base station controls allocation of PDCCH and sPDCCH based on the user capability information).
 
However, Takeda does not explicitly teach wherein the configuration information is used to instruct the terminal to perform PDCCH blind decoding, and the configuration information comprises at least one of: time resource information of PDCCH blind decoding, frequency domain resource information, downlink control information (DCI) format information, PDCCH candidate number information, or PDCCH aggregation level information; and performing PDCCH blind decoding according to the configuration information of PDCCH blind decoding. However, Lee in the same or similar field of endeavor teaches wherein the configuration information is used to instruct the terminal to perform PDCCH blind decoding, and the configuration information comprises at least one of: time resource information of PDCCH blind decoding, frequency domain resource information, downlink control information (DCI) format information, PDCCH candidate number information, or PDCCH aggregation level information; and performing PDCCH blind decoding according to the configuration information of PDCCH blind decoding Lee, see paragraph [0065], a search space associated with different aggregation levels (ALs) for various users, A UE may search aggregation levels 1, 2, 4, and 8 in the UE-specific search space and aggregation levels 4 and 8 in the common search space, and at each aggregation level, the UE may perform blind decoding for  different DCI lengths on the specified number of PDCCH candidates). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee into Takeda’s system/method because it would allow a UE with PDCCH candidates to monitor improve the performance of control signaling.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduced latency due to efficient resource budget allocation (Lee; [0044]; [0075]).  


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 20190229878 to Takeda (hereinafter “Takeda”) in view of US. Pub. 20200305129 to Lee  (hereinafter “Moon”).

Regarding claim 7: Takeda discloses the method according to claim 1, wherein the PDCCH blind decoding capability information of the terminal is dependent on the processing delay capability information of the terminal(Takeda, see paragraph [0139], the user terminal reports, its capability information as to the number of times of blind decoding is performed, to the radio base station, and the radio base station controls allocation of PDCCH and sPDCCH based on this user capability information that is  preconfigured values). 

However, Takeda does not explicitly teach wherein the processing delay capability information of the terminal is: the minimum time interval between a downlink signal reception and the corresponding uplink feedback which are processed by the terminal, and/or, a minimum time interval between an uplink scheduling and the corresponding uplink signal transmission which are processed by the terminal. However, Moon in the same or similar field of endeavor teaches wherein the processing delay capability information of the terminal is: the minimum time interval between a downlink signal reception and the corresponding uplink feedback which are processed by the terminal, and/or, a minimum time interval between an uplink scheduling and the corresponding uplink signal transmission which are processed by the terminal (Moon, see paragraph [0053], FIG. 2, an sTTI length may be between 1 symbol and 1 timeslot, which may be 7 symbols, and a sTTI may require less processing time and may provide for reduced hybrid automatic repeat request (HARQ) round trip time (RTT); the scope of reduced latency may include: Physical channel design with shortened TTI for PDCCH, PDSCH, PUSCH, and PUCCH; reference signal design for the shortened TTI physical channel demodulation; and HARQ operation with a sTTI).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Moon into Takeda’s system/method because it would allow physical channel design with shortened TTI for PDCCH, PDSCH, PUSCH, and PUCCH; and reference signal design for the shortened (Moon; [0053]).

Regarding claim 16: Takeda discloses determining a blind decoding processing capability of a terminal and configuring a terminal based on the capability of the terminal. However, Takeda does not explicitly teach wherein the processing delay capability information of the terminal is: the minimum time interval between a downlink signal reception and the corresponding uplink feedback which are processed by the terminal, and/or, the minimum time interval between an uplink scheduling and the corresponding uplink signal transmission which are processed by the terminal. However, Moon in the same or similar field of endeavor teaches wherein the processing delay capability information of the terminal is: the minimum time interval between a downlink signal reception and the corresponding uplink feedback which are processed by the terminal, and/or, the minimum time interval between an uplink scheduling and the corresponding uplink signal transmission which are processed by the terminal (Moon, see paragraph [0053], FIG. 2, an sTTI length may be between 1 symbol and 1 timeslot, which may be 7 symbols, and a sTTI may require less processing time and may provide for reduced hybrid automatic repeat request (HARQ) round trip time (RTT); the scope of reduced latency may include: Physical channel design with shortened TTI for PDCCH, PDSCH, PUSCH, and PUCCH; reference signal design for the shortened TTI physical channel demodulation; and HARQ operation with a sTTI). It would have been obvious for one having ordinary level of skill (Moon; [0053]).


Response to Arguments
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. See below:

   
Applicant has amended claim 1 to recite "the maximum processing capability of the terminal to perform blind decoding on the PDCCH per slot decreases with the increasing of subcarrier spacing (SCS) of a system which the terminal is communicating with". Based on such amendments, the Applicant respectfully submits that Takeda fails to teach the above limitation. The common definition of SCS in the art is distinct from the time intervals TTI or sTTI, and Takeda simply provides a contrary teaching to the underlined limitations. 

Examiner respectfully disagrees with applicant regarding the statement “the common definition of SCS in the art is distinct from the time intervals TTI or sTTI”  Takeda in  paragraph [0040], FIGS. 3A and 3B discloses the first time unit may be configured as follows: shortened TTIs have a time duration (TTI duration) shorter than 1 ms; a shortened TTI may be one TTI duration or multiple TTI durations, whose multiples become 0.5 ms, 0.25 ms, 0.2 ms, 0.1 ms and so on; when normal CPs are used, given that a normal TTI contains fourteen symbols, one TTI duration or multiple TTI durations, whose multiples are integral multiples of 1/14 ms, such as 7/14 ms, 4/14 ms, 3/14 ms, 2/14 ms, and 1/14 ms, may be used, and when extended CPs are used, given that a normal TTI contains twelve symbols, one TTI duration or multiple TTI durations, whose multiples are integral multiples of 1/12 ms, such as 6/12 ms, 4/12 ms, 3/12 ms, 2/12 ms and 1/12 ms, may be use and regarding the new limitation Takeda in paragraph[0145], FIGS. 11A, 11C and 11D discloses one subframe contains four TTIs, and FIGS. 11B, 11D and 11E show cases where one subframe contains two TTIs, and as shown in FIG. 11A, the number of times to decode each sPDCCH can be configured smaller than the number of times to decode PDCCH. Alternatively, as shown in FIG. 11B, the number of times to decode each sPDCCH and the number of times to decode PDCCH may be configured equal, and sPDCCH carriers short TTI as a result of SCS.

Examiner respectfully indicates that based on the arguments and the amendments presented and the decision of the previous office action is still valid. 

  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/PHIRIN SAM/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        
/DEBEBE A ASEFA/Examiner, Art Unit 2476